COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


THE CENTER FOR OBSTETRICS AND
 GYNECOLOGY, INC.
                                            MEMORANDUM OPINION*
v.   Record No. 2430-02-1                        PER CURIAM
                                              FEBRUARY 11, 2003
VIRGINIA BIRTH-RELATED NEUROLOGICAL
 INJURY COMPENSATION FUND, ALISON NICOLE
 TODD, AN INFANT, BY PAMELA AND MICHAEL
 LEE TODD, HER MOTHER AND FATHER, AND
 HENRY C. DEMKOWSKI, M.D.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (John Franklin, III; Christopher J. Wiemken;
             Taylor & Walker, P.C., on brief), for
             appellant. Appellant submitting on brief.

             (John W. Vaughan, Jr.; Hirschler Fleischer,
             P.C., on brief), for appellee Virginia
             Birth-Related Neurological Injury
             Compensation Fund. Appellee Virginia
             Birth-Related Neurological Injury
             Compensation Fund submitting on brief.

             No briefs for appellees Alison Nicole Todd,
             An Infant, by Pamela and Michael Lee Todd,
             her Mother and Father and Henry C.
             Demkowski, M.D.


     The Center for Obstetrics and Gynecology, Inc. ("the

Center") appeals from a decision of the Workers' Compensation

Commission awarding benefits pursuant to the Virginia

Birth-Related Neurological Compensation Act ("the Act").        The


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Center contends the commission erred in (1) finding that

pursuant to the terms of the Act the commission did not have

jurisdiction over the Center, a professional corporation; (2)

finding that the April 1, 2000 amendments to Code §§ 38.2-5001

and 8.01-273.1 do not apply retroactively to the present case;

and (3) granting the infant complainant a double recovery, that

is recovery under the Act and recovery through a medical

malpractice action.   We grant the Center's motion for an

expedited review, and affirm the commission's decision.

     We find that the disposition of the first two questions

raised by the Center is controlled by our decision in Berner v.

Mills, 38 Va. App. 11, 560 S.E.2d 925 (2002). 1   Accordingly, we

affirm the commission's finding that the 2000 amendments to the

Act are not to be applied retroactively, and the Center was not

subject to the jurisdiction of the Act.

     With respect to the issue of double recovery, we decline to

address that issue on appeal.   The Center did not raise the

double recovery issue at the hearing before the deputy

commissioner nor did the deputy commissioner address that issue

in her opinion.   The Center did not raise the double recovery

issue in its Request for Review before the full commission.    The

Center first raised the double recovery issue in its written

statement filed with the commission on review.    The full


     1
       We recognize that the Supreme Court has granted an appeal
in Berner.
                             - 2 -
commission did not address the double recovery issue in its

opinion.   The Center then filed a Motion for Reconsideration,

requesting that the commission reconsider its opinion and

address the double recovery issue raised in the written

statement.    The full commission denied the Motion for

Reconsideration "based on review and consideration of the motion

for reconsideration."

     In Hervey v. Newport News Shipbuilding & Dry Dock Co., 12

Va. App. 88, 402 S.E.2d 688 (1991), a case similar to this case

in that an issue was first presented to the commission in the

written statement, this Court found as follows:

                  Since [claimant] failed to raise the
             occupational disease issue in the initial
             hearing before the deputy commissioner, the
             full commission, apparently in accordance
             with the established Rules of the Industrial
             Commission, refrained from addressing the
             issue. We also cannot address [claimant's]
             argument that since his injury is an
             occupational disease, the statute of
             limitations does not bar his claim. He did
             not properly raise this issue before the
             Industrial Commission. We cannot consider
             an issue raised for the first time on
             appeal.

Id. at 91-92, 402 S.E.2d at 690 (citing Rule 5A:18).

Accordingly, because the Center failed to properly raise the

double recovery issue before the commission, we cannot consider

it for the first time on appeal.

     We do not find that the Motion for Reconsideration cured

the Center's failure to properly raise the double recovery

                                - 3 -
issue.   The commission denied the Motion for Reconsideration

without addressing the merits of the double recovery issue,

implicitly finding that the double recovery issue was not

properly before it.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -